     Case 6:20-cv-00037-JDK Document 42 Filed 02/12/21 Page 1 of 1 PageID #: 197




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                             §
DEBORAH JACKSON,                             §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §
                                             §     Case No. 6:20-cv-37-JDK
WALMART INC. AND WAL-MART                    §
STORES TEXAS, LLC,                           §
                                             §
        Defendants.                          §


                                  FINAL JUDGMENT
         The Court, having granted Plaintiff’s Motion to Dismiss with Prejudice (Docket

 No. 40), hereby enters FINAL JUDGMENT.

         IT IS ORDERED that the above-entitled and numbered cause of action is

 DISMISSED WITH PREJUDICE. All expenses, costs, and attorneys’ fees are to be

 borne by the party that incurred them.

         The Clerk of the Court is instructed to close this case.

          So ORDERED and SIGNED this 12th day of February, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                             1
